FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                     PUBLISH                  November 10, 2020
                                                             Christopher M. Wolpert
                  UNITED STATES COURT OF APPEALS                 Clerk of Court

                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
 v.                                                    No. 19-1125
 FLOYD LEE HENRY, JR., also
 known as FLOYD HENRY,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                 (D.C. NO. 1:18-CR-00322-CMA-01)


Submitted on the Briefs

Timothy C. Kingston, Law Office of Tim Kingston LLC, Foley, Alabama, for
Appellant.

Karl L. Schock, Assistant United States Attorney (Jason R. Dunn, United States
Attorney, with him on the brief), Office of the United States Attorney, Denver,
Colorado, for Appellee.


Before TYMKOVICH, Chief Judge, BRISCOE, and MURPHY, Circuit Judges.


TYMKOVICH, Chief Judge.
      Following a conviction in the District of Minnesota and after serving a

subsequent term of imprisonment, Floyd Lee Henry, Jr., absconded from the

conditions of his supervised release. Henry’s case was transferred to Colorado.

After a hearing for violations of supervision, the district court revoked his

supervised release, sentenced him to 24 months imprisonment and a 120-month

term of supervised release, and reimposed the special conditions initially imposed

by the District of Minnesota. In considering these special conditions, the district

court indicated it could not change the special conditions another judge had

imposed.

      Henry appeals the reimposition of these special conditions, asserting the

district court erred by not making individualized assessments for them. On plain

error review, we conclude Henry fails to show that this potential error justifies

vacating these special conditions. We thus AFFIRM the district court’s

imposition of the special conditions of supervised release.

                                 I. Background

      Henry was convicted in 2012 in the District of Minnesota of inducing travel

to engage in prostitution. He was sentenced to 100 months imprisonment and a

subsequent 10 years of supervised release. His supervised and special release

conditions imposed by the District of Minnesota included, as relevant to this

appeal: (1) advanced approval by his probation officer of all employment;


                                         -2-
(2) completion of a substance abuse program; and (3) abstention from the use of

alcohol for the duration of his supervised release.

      Following his release from federal custody in April 2018, Henry began

serving his term of supervised release in Colorado. Two months later, he failed to

report to his residential reentry center after a meeting with his state parole officer,

and a warrant was issued for his arrest. Henry was later arrested in Las Vegas,

Nevada.

      After jurisdiction over Henry’s supervised release was transferred from the

District of Minnesota to the District of Colorado, probation filed a superseding

petition for violations of supervision. The petition alleged three violations:

(1) failure to reside in and comply with the rules of a residential reentry center,

(2) committing the crime of escape, and (3) committing the crime of failure to

register as a sex offender in Denver County.

      At the hearing on the superseding petition, Henry admitted to the violations

but objected to five of the special conditions recommended by the probation

office. As relevant to this appeal, Henry objected to the conditions that (1) his

employment be approved in advance by his probation officer, and (2) he must

participate in and successfully complete a drug abuse program.

      The district court relied on testimony from a probation officer, who

explained that the employment condition was based on the recommendations from


                                          -3-
the initial presentence report in the District of Minnesota. In addition, the officer

testified that his office needed to be able to make the employer aware of Henry’s

restrictions and “to ensure that a job [Henry] may be involved in is not something

that would have any kind of illegal activities.” R., Vol. 5 at 10. The court

responded:

                COURT:     So, from what I understand, you are saying the
                           employment restriction was part of his original
                           sentencing conditions?

                OFFICER: Correct.

                COURT:     Then I can’t change what another Judge has already
                           imposed. So that objection is overruled.

Id. The district court then turned to the next special condition:

                COURT:     Paragraph No. 4 is participation and successful
                           completion of substance abuse. Was that from the
                           original?

                OFFICER: Yes, it was.

                COURT:     All right. I can’t change that. So that objection is
                           overruled.

Id. at 10–11.

      Near the end of the hearing, the district court explicitly considered the

sentencing guideline policy statements and the factors indicated in 18 U.S.C.

§ 3583(e), which provides guidance for imposing a term of supervised release

following imprisonment. The court noted Henry’s escape from the residential


                                          -4-
reentry center, his history of pimping women, and “dismissive attitude toward

supervision.” Id. at 41. The court went on to state it was “concerned that Mr.

Henry’s criminal thinking, his criminal mentality, his denial, his objectifying and

dismissive attitude toward women, including his long history and pattern of

exploiting women, all increase his risk of danger to the community.” Id. at

41–42. The court also noted that “his absconding reflects a general inability or

unwillingness to comply with the terms of the supervised release.” Id. at 42.

      The district court then revoked Henry’s supervised release, sentenced him

to 24 months in prison, and imposed a subsequent 120-month term of supervised

release with all conditions recommended by probation. With regard to all the

special conditions, the court found the “special conditions of supervision . . .

reasonably related to the factors set forth” in 18 U.S.C. §§ 3553(a) and 3583(d).

Id. at 44. And because of “the nature and circumstances of this offense and the

history and characteristics of this defendant, these conditions do not constitute a

greater deprivation of liberty than reasonably necessary to accomplish the goals of

sentencing.” Id. at 44.

                                   II. Analysis

      Henry appealed, raising two issues: (1) whether the district court erred in

concluding that it was required to reimpose the special conditions imposed on Mr.

Henry’s revoked term of supervised release, and (2) if the district court did in fact


                                          -5-
err in concluding it was without discretion to omit or modify previously-imposed

special conditions, whether Mr. Henry is entitled to a remand for the district court

to consider the appropriateness of the special conditions under the relevant

statutory standard. 1 Henry urges us to vacate the two special conditions at issue

because the district court did not make individualized assessments or adequate

findings to support their imposition.

      District courts “have broad discretion to prescribe special conditions of

release.” United States v. Mike, 632 F.3d 686, 692 (10th Cir. 2011). Conditions

of supervised release must be “linked to the offense and . . . no broader than

necessary to rehabilitate the defendant and protect the public.” United States v.

Smith, 606 F.3d 1270, 1282 (10th Cir. 2010). The relevant sentencing statute,

18 U.S.C. § 3583(d), requires that special conditions of supervised release be

(1) “reasonably related to . . . the nature and circumstances of the offense, the

defendant’s history and characteristics, the deterrence of criminal conduct, the

protection of the public from further crimes of the defendant, [or] the defendant’s

educational, vocational, medical, or other correctional needs”; (2) “involve no

greater deprivation of liberty than is reasonably necessary to achieve the purpose


      1
         In this appeal, Henry’s counsel filed an Anders motion and supporting
brief to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). After
consideration, a panel of this court identified two non-frivolous issues in the
appeal, which are at issue here. Henry’s counsel elected to continue representing
Henry and subsequently submitted opening and reply briefs on his behalf.

                                         -6-
of deterring criminal activity, protecting the public, and promoting the

defendant’s rehabilitation”; and (3) “consistent with any pertinent policy

statements issued by the Sentencing Commission.” Mike, 632 F.3d at 692; see

also 18 U.S.C. § 3583. The conditions “must also comport with the relevant

constitutional provisions.” Mike, 632 F.3d at 692. And the sentencing court must

“provide at least generalized reasons for imposing special conditions of

supervised release.” Smith, 606 F.3d at 1283.

      Though Henry objected generally to the imposition of the two special

conditions at issue, he did not object to the district court’s failure to consider the

factors required by § 3583(d) when it ruled on the objections. In other words, he

did not raise this specific procedural objection––the district court’s reliance on

previously-imposed conditions––before the district court. Thus, we review for

plain error. 2 See United States v. Finnesy, 953 F.3d 675, 689 (10th Cir. 2020)


      2
         The government asserts that Henry has not argued for plain error on
review and has thus waived the issue. We assume, without deciding, that Henry
has sufficiently argued for plain error review and thus decline to hold this issue
waived.

      Additionally, Henry objected to two conditions relevant to this appeal:
(1) advance employment approval and (2) completion of a substance abuse
program. Henry did not, however, object to the reimposition of the special
condition that he abstain from alcohol for the duration of his supervised release.
But in considering this special condition toward the end of the hearing, the court
engaged in the following exchange with the probation officer:

                                                                          (continued...)

                                           -7-
(engaging in plain error review on a sentencing appeal because the appellant

failed “to adequately alert the district court to the alleged sentencing error”);

United States v. Barela, 797 F.3d 1186, 1192 (10th Cir. 2015) (using plain error

review because although the district court failed to provide generalized reasons

for imposing special conditions of supervised release, the appellant failed to make

this argument before the district court). Under plain error review, the defendant

must show “(1) error, (2) that is plain, which (3) affects substantial rights, and

which (4) seriously affects the fairness, integrity, or public reputation of judicial



      2
          (...continued)
                COURT:     I did have a question about the abstention from alcohol
                           or other intoxicants during the entire course of that. I
                           usually impose that when he is under substance abuse
                           treatment, but I’ve never imposed it throughout the
                           entire supervised release.

               OFFICER: Again, Your Honor, that comes from the Original
                        Judgment in Minnesota.

               COURT:      Okay. All right. The defendant must abstain from the
                           use of alcohol or other intoxicants and not frequent
                           establishments whose primary business is the sale of
                           alcoholic beverages.
R., Vol. 5 at 44–45.

       In a footnote in his opening brief, Henry urges this court to review the
reimposition of this special condition as well because the district court similarly
relied on the District of Minnesota’s judgment. Because he did not object to this
special condition, and because the district court relied on the previously-imposed
condition in the same way as the other two conditions, we review this condition
under plain error as well.

                                          -8-
proceedings.” Mike, 632 F.3d at 691–92 (internal citation and quotation marks

omitted).

      In overruling two of Henry’s objections to the special conditions of release,

the district court stated that it could not change the special conditions another

court had imposed. Section 3583(d) requires the court to make findings––or at

least give generalized reasons––sufficient to justify the imposition of special

release conditions. See Barela, 797 F.3d at 1192 (holding that “the district court

erred by failing to justify the special conditions” imposed on the defendant); see

also United States v. Martinez-Torres, 795 F.3d 1233, 1237 (10th Cir. 2015)

(“When . . . neither the Sentencing Commission nor Congress has required or

recommended a condition, we expect the sentencing court to provide a reasoned

basis for applying the condition to the specific defendant before the court.”).

Thus, “[w]hile a generalized statement of its reasoning suffices, the [district

court’s] explanation must be sufficient for this court to conduct a proper review.”

United States v. Ford, 882 F.3d 1279, 1287 (10th Cir. 2018) (internal citations

and quotation marks omitted).

      The district court here did not provide individualized reasons for imposing

the employment approval and drug abuse program special conditions. It did not,

in overruling Henry’s objections to these special conditions, provide

individualized assessments for reimposing each. And the court’s statement near


                                          -9-
the end of the hearing about its concerns about Henry’s risk to the community

directly addresses none of the three special conditions at issue in this appeal.

      Nevertheless, assuming an error occurred, it was not plain. For “an error to

be plain[,] it must be clear or obvious under current, well-settled law.” United

States v. Brooks, 736 F.3d 921, 930 (10th Cir. 2013) (internal quotation marks

omitted). And generally, “for an error to be contrary to well-settled law, either

the Supreme Court or this court must have addressed the issue.” United States v.

Garcia, 946 F.3d 1191, 1202 (10th Cir. 2020). While a district court may, at its

discretion and within the requirements of § 3583(e), modify a term of supervised

release, the statute is silent in the context of reimposing special conditions that

had been previously imposed. See 18 U.S.C. § 3583. Nor are there Tenth Circuit

or Supreme Court cases dealing with the procedural requirements for reimposing

a special condition of supervised release.

      Furthermore, other circuits that have addressed this issue have limited

challenges in the context of reimposing a special condition. The Eighth Circuit

has noted that “a defendant should not benefit from supervised release violations,

where special conditions of supervised release would have remained in effect at

the time in question if the defendant had not violated supervised release.” United

States v. Lincoln, 876 F.3d 1137, 1140 (8th Cir. 2017) (internal marks omitted);

see also United States v. Simpson, 932 F.3d 1154, 1156 (8th Cir. 2019), cert.


                                         -10-
denied, 140 S. Ct. 826 (2020) (“[The defendant’s] objection to the court

reimposing old supervised release conditions amounts to an improper collateral

attack of the underlying sentence.”). In Lincoln, which involved a similar

revocation of supervised release and reimposition of special conditions, the court

stated “[i]t would be paradoxical to allow [the defendant] to forego a treatment

program—a program he did not initially object to and which the record suggests

he may benefit from—because he flagrantly violated the district court’s prior

orders.” Lincoln, 876 F.3d at 1140. The Eleventh Circuit “does not require the

district court to articulate specific reasons for reimposing a particular condition.”

United States v. Poignant, 676 F. App’x 832, 835 (11th Cir. 2017) (unpublished).

And the Fifth Circuit considers “[t]he fact that [a defendant] had already been

properly subject to such conditions . . . at least a factor supporting reimposition.”

United States v. Johnson, 577 F. App’x 241, 244 (5th Cir. 2014) (unpublished).

      These cases all suggest that the reimposition of a special condition of

release is different than imposing one in the first instance. Regardless, the lack

of Tenth Circuit precedent on the matter as well as these cases from other circuits

indicate that any error the district court made here was not plain.

      Nor can Henry show that the last two prongs of plain error review are met.

“[W]e may vacate special conditions of supervised release only if the record

reveals no basis for the conditions.” Barela, 797 F.3d at 1192. This is because


                                         -11-
“[i]f the record reveals [such] a basis, there is no reasonable probability that but

for the error the defendant’s sentence would be different and thus the

proceeding’s fairness was not impacted.” Id. We find the record supports

advance employment approval, the successful completion of a drug program, and

abstention from alcohol for the duration of the supervised release. Henry

admitted to abusing marijuana and alcohol prior to his arrest in the underlying

case and admitted to using marijuana on the day of his release from prison. The

sentencing guidelines recommend participation in a substance abuse program and

abstention from alcohol if the court has reason to believe the defendant has

previously abused a controlled substance. USSG § 5D1.3(d)(4). And Henry’s

lack of consistent lawful employment since 1986 supports advance employment

approval by his probation officer. Thus, Henry has “failed to show the error

affected either his substantial rights or the reputation or fairness of the

proceeding.” Barela, 797 F.3d at 1193.

      In sum, Henry cannot meet the requirements for plain error, and we decline

to vacate his sentence.

                                  III. Conclusion

      Because the district court’s failure to give individualized reasons for the

reimposition of special conditions was not plain error, we AFFIRM the district

court’s sentence and decline to remand for resentencing.


                                          -12-